DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Amendment/Claim Status
Claims 1-8 and 11-21 are currently pending. Claims 1, 11, and 17 have been amended. Claims 9-10 were cancelled previously. No new claims were added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2018/0315887 A1, hereafter Choi).
	Re claim 1, Choi discloses in FIG. 1 (with references to FIGS. 2 and 4) an LED 

structure, comprising

	a substrate (105; ¶ [0030]) with a first patterned surface (concavo-convex P; ¶ 

[0030]);

	an epi layer (107; ¶ [0030] and [0033]) grown (epitaxially) on the first patterned 

surface of the substrate (105) and comprising a second patterned surface (opposite to 

concavo-convex P) forming an interface (point of contact) with the first patterned surface 

(P) of the substrate (105), the interface (point of contact) arranged to increase outcoupling 

of light (¶ [0006] and [0033]) travelling through the epi layer (107) into the substrate (105); 

and

	a plurality of dielectric nanoantennas (140; ¶ [0030]) positioned within the epi 

layer (107) and spaced apart from (vertically above) the interface (point of contact), each 

of the dielectric nanoantennas (140) having a blunt end (base of width W; ¶ [0047]) facing 

the interface (point of contact) and a narrower end (peak at height C; ¶ [0047]) opposite 

(above) the blunt end (base of width W) facing away (toward 112) from the interface (point 

of contact) with a narrower diameter (smaller width) than the blunt end (base of width W), 

the dielectric nanoantennas (140) arranged to allow transmission of light travelling 

through (¶ [0006] and [0033]) the epi layer (107) into the substrate (105) and reflect (due 

to refractive index differences at bottom surfaces of 105/107 as in applicant’s FIG. 1), via 

the blunt end (base of width W), light travelling into the epi layer (107) from the substrate 

back through the epi layer (107) into the substrate (105).


	Re claim 2, Choi discloses the structure of claim 1, wherein the substrate (105) 

is patterned sapphire (¶ [0034]) and the epi layer (107) is GaN (¶ [0037]).


	Re claim 3, Choi discloses the structure of claim 1, wherein the blunt end (base 

of width W) of each of the dielectric nanoantennas (140) is a flat circular base (to conform 

form with P in FIG. 2; ¶ [0034]; [0047] and [0053]).


	Re claims 4 and 5, Choi discloses the structure of claim 3, wherein the blunt end 

(base of width W) of each of the dielectric nanoantennas (140) are positioned parallel 

(extend along the upper plane) and adjacent to (above) the substrate (105); and wherein 

the narrower end (peak at height C) of each of the dielectric nanoantennas (140) is 

positioned parallel (extend along the upper plane) and adjacent to (above) the substrate 

(105).


Re claim 6, Choi discloses the structure of claim 1, wherein at least some of the plurality of dielectric nanoantennas (140) positioned within the epi layer (107) define a periodic pattern (conforming to P in FIG. 2; ¶ [0036]) in a plane (upper horizon of 105).

Re claim 13, Choi discloses the structure of claim 1, wherein the dielectric 
nanoantennas (140) are arranged (wider bottom than upper surfaces) to reflect more 
light via the blunt end (base of width W) than the narrower end (peak at C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 7, Choi discloses the LED structure of claim 6.
But, does not explicitly disclose wherein multiple periodic planes of dielectric nanoantennas (140) are defined in the epi layer (107).
However, Ohmae discloses in FIG. 38 an LED structure, comprising multiple periodic planes (3 layers; ¶ [0243]) of dielectric nanoantennas (12) are defined in the epi layer (15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that multiple periodic planes of dielectric nanoantennas are defined in the epi layer, as disclosed by Ohmae, in order to improve the crystallinity (i.e. reduce defects) of the device layer (Ohmae; ¶ [0245]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lai et al (US 2013/0277697 A1, hereafter Lai).
Re claim 8, Choi discloses the LED structure of claim 1, wherein the dielectric nanoantennas (140) have symmetric shapes (¶ [0032]-[0033]).
But, fails to disclose wherein the dielectric nanoantennas (140) have symmetric solid shapes.
However, Lai discloses in FIG. 4 or FIG. 6 an LED structure, comprising dielectric nanoantennas (120a/130d and 120h/130f; ¶ [0047] and [0049]), wherein the dielectric nanoantennas (portions 120 of 120/130) have symmetric solid shapes (¶ [0019]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that the dielectric nanoantennas (140) have symmetric solid shapes, as disclosed by Lai, in order to increase the probability of producing total reflection and scattering by emitting into the dielectric nanoantennas at any angle, thus enhancing the overall light emitting efficiency of the light emitting diode device structure (Lai; ¶ [0047] and [0050]).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2020/0287080 A1, hereafter Kim) in view of Choi et al (US 2018/0315887 A1, hereafter Choi) and Shin (US 2005/0173718 A1-prior art of record, hereafter Shin).
Re claim 11, Kim discloses in FIG. 1 an LED structure, comprising
a substrate (S; ¶ [0049]) with a first surface (top plane);
a first layer (11; ¶ [0049]) on the first surface (top plane) of the substrate (S);
an active region (QW; ¶ [0049]) in direct contact with (physically touching) the first layer (11);
	a tunnel junction layer (32; ¶ [0049]) adjacent to (above) the active region (QW);

	a second layer (laminate 21/22/23; ¶ [0037]) positioned between the tunnel 

junction layer (32) and a contact layer (42; ¶ [0043]).
 

A.	Kim fails to disclose the substrate with a first patterned surface; a first epi layer grown on the first patterned surface of the substrate and comprising a second patterned surface forming an interface with the first patterned surface of the substrate, the interface arranged to increase outcoupling of light travelling through the epi layer into the substrate; the active region (QW) in direct contact with the first epi layer; a first plurality of dielectric nanoantennas positioned within the first epi layer between the active region and substrate and spaced apart from the interface, each of the first plurality of dielectric nanoantennas having a blunt end facing the interface and a narrower end opposite the blunt end facing away from the interface with a narrower diameter than the blunt end; a second epi layer positioned between the tunnel junction layer and a contact layer and a second plurality of dielectric nanoantennas positioned within the second epi layer, each of the second plurality of dielectric nanoantennas having a blunt end facing the interface and a narrower end opposite the blunt end facing away from the interface with a narrower diameter than the blunt end, each of the first and second plurality of dielectric nanoantennas has a blunt end facing the substrate and a narrower end opposite the blunt end facing away from the substrate with a narrower diameter than the blunt end.

However,
	Choi discloses in FIG. 1 (with references to FIGS. 2 and 4) an LED structure, 

comprising a substrate (105; ¶ [0030]) with a first patterned surface (concavo-convex P; 

¶ [0030]); an epi layer (107; ¶ [0030] and [0033]) grown (epitaxially) on the first patterned 

surface of the substrate (105) and comprising a second patterned surface (opposite to 

concavo-convex P) forming an interface (point of contact) with the first patterned surface 

(P) of the substrate (105), the interface (point of contact) arranged to increase outcoupling 

of light (¶ [0006] and [0033]) travelling through the epi layer (107) into the substrate (105); 

a first plurality of dielectric nanoantennas (140; ¶ [0030]) positioned within the first epi 

layer (107) between an active region (114; ¶ [0030]) and the substrate (105) and spaced 

apart from (vertically above) the interface (point of contact), each of the first plurality of 

dielectric nanoantennas (140) having a blunt end (base of width W; ¶ [0047]) facing the 

interface (point of contact) and a narrower end (peak at height C; ¶ [0047]) opposite 

(above) the blunt end (base of width W) facing away (toward 112) from the interface (point 

of contact) with a narrower diameter (smaller width) than the blunt end (base of width W); 

and a second epi layer (116; ¶ [0030]) positioned between the active region (114) and 

contact layer (130; ¶ [0030]).


	Thus, it would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the structure of Kim to use the 

patterned substrate, the patterned first epi layer and the first plurality of dielectric 

nanoantennas of Choi, forming an interface with the first patterned surface of the 

substrate, the interface arranged to increase outcoupling of light travelling through the epi 

layer into the substrate; the active region in direct contact with the first epi layer; a first 

plurality of dielectric nanoantennas positioned within the first epi layer between the active 

region and substrate and spaced apart from the interface, each of the first plurality of 

dielectric nanoantennas having a blunt end facing the interface and a narrower end 

opposite the blunt end facing away from the interface with a narrower diameter than the 

blunt end; a second epi layer positioned between the tunnel junction layer and a contact 

layer to block the threading dislocations, thereby improving the quality of the epitaxial 

growth of the light emitting device. In addition, the voids induce light scattering, thereby 

improving light extraction efficiency and improving the orientation angle (Choi; ¶ [0033] 

and [0047]).


B.	Kim and Choi fails to disclose a second epi layer positioned between the tunnel junction layer and a contact layer and a second plurality of dielectric nanoantennas positioned within the second epi layer, each of the second plurality of dielectric nanoantennas having a blunt end facing the interface and a narrower end opposite the blunt end facing away from the interface with a narrower diameter than the blunt end, each of the first and second plurality of dielectric nanoantennas has a blunt end facing the substrate and a narrower end opposite the blunt end facing away from the substrate with a narrower diameter than the blunt end.

However,
Shin discloses in FIG. 2a an LED structure, comprising a second layer (130; ¶ [0033]) positioned between an active region (120; ¶ [0033]) and a contact layer (152; ¶ [0033]) and a second plurality of dielectric nanoantennas (172; ¶ [0033]) positioned within the second layer (130).
	Thus, it would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the structure of Kim and Choi to include a second plurality of dielectric nanoantennas positioned within the second epi layer, as disclosed by Shin, such that a second epi layer positioned between the tunnel junction layer and a contact layer and a second plurality of dielectric nanoantennas positioned within the second epi layer, each of the second plurality of dielectric nanoantennas having a blunt end facing the interface and a narrower end opposite the blunt end facing away from the interface with a narrower diameter than the blunt end, each of the first and second plurality of dielectric nanoantennas has a blunt end facing the substrate and a narrower end opposite the blunt end facing away from the substrate with a narrower diameter than the blunt end to form structures capable of reducing total reflection of light is formed within or on a surface of a semiconductor layer on a top or bottom surface of an active layer so that light from an LED is efficiently extracted to enhance luminance (Shin; ¶ [0053]).

Re claim 15, Kim disclose the structure of claim 11, further comprising a second active region (22; ¶ [0037]) in the second epi layer (laminate 21/22/23).

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Choi and Shin as applied to Claim 11, further in view of Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 12, Kim and Choi and Shin discloses the LED structure of claim 11.
But, fails to disclose wherein each of the first and second plurality of dielectric 
nanoantennas (12) has a height less than 1000 nm and a base diameter less than 2000 nm.
However, Ohmae discloses wherein each of the first and second plurality of dielectric nanoantennas (12) has a height less than 1000 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and a base diameter (at 11) less than 2000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Choi and Shin to form each of the first and second plurality of dielectric nanoantennas (12) having a height less than 1000 nm and a base diameter less than 2000 nm, as disclosed by Ohmae, in order to improve the crystallinity (i.e. reduce defects) and to improve light extraction efficiency of the device (Ohmae; ¶ [0028]; [0168]; [0245] and [0262]).

Re claim 14, Kim and Choi and Shin discloses the structure of claim 11.
But, fails to disclose wherein at least some of the first plurality of dielectric nanoantennas (12) define a periodic pattern in a plane having a periodic spacing different from that of the second plurality of dielectric nanoantennas.
However, Ohmae discloses in FIG. 41 at least some of the first plurality of dielectric nanoantennas (12 in layer 16) define a periodic pattern (2-D pattern; ¶ [0024]-[0025]) in a plane (on 11) having a periodic spacing (at intervals as in FIG. 12; ¶ [0024] and [0171]) different (staggered intervals) from that of the second plurality of dielectric nanoantennas (12 in layer 24) as part of the layout of the first plurality of dielectric nanoantennas and the second plurality of dielectric nanoantennas discussed above for claim 12.

Re claim 16, Kim and Choi and Shin and Ohmae discloses the structure of claim 11, wherein the contact layer (19 of Ohmae) is mirrored (reflective Ag or PdAg; ¶ [0159] and [0167]) for reflecting active region light emission downward for the structures discussed above for claims 11, 12 and 14.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2007/0187698 A1, hereafter Lee) in view of KAWASE et al (US 2014/0070253 A1, hereafter Kawase) and SUNG et al (US 2015/0123158 A1-prior art of record, hereafter Sung).
	Re claim 17, Lee discloses in FIG. 1 an LED structure, comprising

	an epi layer (20; ¶ [0034]) comprising a top surface (upper plane) and a bottom 

surface (lower plane) opposite (below) the top surface (upper plane); and

	a plurality of dielectric nanoantennas (30a; ¶ [0024]) positioned within the epi 

layer (20) without being flush with (not touching) the top surface (upper plane) of the epi 

layer (20) nor the bottom surface (lower plane) of the epi layer (20), the dielectric 

nanoantennas (30a) being arranged in a periodic plane having a periodic spacing (FIG. 

3C; []) between 600 and 3000 nm (100-2000 nm; ¶ [0012] and [0036]), with each dielectric 

nanoantenna (30a) having a circular base (lower 100-1000 nm diameter; ¶ [0012] and 

[0036]) facing the top surface (upper plane) of the epi layer (20) and a circular apex (upper 

100-1000 nm diameter; ¶ [0012] and [0036]) opposite from the circular base (lower 

diameter).

	A.	Lee fails to disclose with each dielectric nanoantenna (30a) having a conical 

shape with the circular base (lower diameter) facing the top surface (upper plane) of the 

epi layer (20) and the circular apex (upper diameter) opposite from and with a narrower 

diameter than the circular base, each dielectric nanoantenna comprising a core and shell 

structure, the core comprising a first dielectric material that forms a solid circle at the 

circular base of the dielectric nanoantenna, the shell comprising a second dielectric 

material encircling the core at the circular base, the first dielectric material different from 

the second dielectric material.


	
	However,
	
	Kawase discloses in FIG. 1 an LED structure, comprising dielectric nanoantennas 

(11; ¶ [0058]), with each dielectric nanoantenna (30a) having a conical shape (¶ [0111]) 

with the circular base (lower diameter) and a circular apex (upper diameter) opposite from 

(above) and with a narrower diameter (truncated cone; ¶ [0111]) than the circular base. 


	Thus, it would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the structure of Lee, where each 

dielectric nanoantenna has a truncated cone shape, as disclosed by Kawase, such that  
 
each dielectric nanoantenna (30a) has a conical shape with the circular base facing the 

top surface of the epi layer (20) and the circular apex opposite from and with a narrower 

diameter than the circular base to form a diffraction film (Kawase; Abstract).


	B.	Lee and Kawase fails to disclose each dielectric nanoantenna comprising a 

core and shell structure, the core comprising a first dielectric material that forms a solid 

circle at the circular base of the dielectric nanoantenna, the shell comprising a second 

dielectric material encircling the core at the circular base, the first dielectric material 

different from the second dielectric material.


However,
Sung discloses in FIGS. 4 and 5 an LED structure, comprising: a plurality dielectric nanoantennas (210; ¶ [0044]), each dielectric nanoantenna (210) comprising a core (210c; ¶ [0044]) and shell structure (210b; ¶ [0044]), the core comprising a first dielectric material (SiO2; ¶ [0048]) that forms a solid planar shape at a base (bottom) of the dielectric nanoantenna (210), the shell (210b) comprising a second dielectric material (TiO2; ¶ [0048]) encircling the core at the base (bottom), the first dielectric material (SiO2) different from the second dielectric material (TiO2).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee and Kawase to include  the shell of Sung such that each dielectric nanoantenna comprises a core and shell structure, the core comprising a first dielectric material that forms a solid circle at the circular base of the dielectric nanoantenna, the shell comprising a second dielectric material encircling the core at the circular base, the first dielectric material different from the second dielectric material, in order to form distributed Bragg reflector (DBR) structures for light extraction improvement (Sung; ¶ [0047]-[0048]).

Re claim 18, the structure of claim 17, wherein a height of each dielectric nanoantenna is less than 1000 nm and greater than 200 nm (100-1000 nm; ¶ [0012] and [0036]) and a base diameter is less than 2000 nm and greater than 300 nm (100-1000 nm; ¶ [0012] and [0036]).

Re claim 19, the structure of claim 17, wherein the periodic placement (100-2000 nm; ¶ [0012] and [0036]) is hexagonal or square (for 2x2, 3x3, 4x4… arrangements in FIG. 3C).

Re claim 20, the structure of claim 17, wherein each dielectric nanoantenna (30a) has a refractive index between 1.0 and 1.5 (~1.46 for SiO2; ¶ [0033]).
Re claim 21, the structure of claim 17, wherein the top surface (upper plane) of the epi layer (20) is patterned (etched at contact 100; ¶ [0041]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/HOAI V PHAM/Primary Examiner, Art Unit 2892